Citation Nr: 1432893	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  11-22 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for high cholesterol.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for a dental disorder, to include receding gums.

4.  Entitlement to service connection for acid reflux.

5.  Entitlement to service connection for poor vision.

6.  Entitlement to service connection for conjunctivitis.

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to service connection for positive purified protein derivative (PPD).

9.  Entitlement to service connection for pulmonary disease.

10.  Entitlement to service connection for high blood pressure/hypertension.

11.  Entitlement to service connection for unknown illness, claimed as due to drinking unsafe drinking water.

12.  Entitlement to service connection for right little finger dislocation.

13.  Entitlement to service connection for a low back disorder.

14.  Entitlement to service connection for right testicle pain, to include as secondary to low back disorder.

15.  Entitlement to service connection for a right shoulder disorder, to include as secondary to low back disorder.

16.  Entitlement to service connection for a left shoulder disorder, to include as secondary to low back disorder.

17.  Entitlement to service connection for a left arm disorder, to include as secondary to low back disorder.

18.  Entitlement to service connection for left chest pain, to include as secondary to low back disorder.

19.  Entitlement to service connection for a right leg disorder, to include as secondary to low back disorder.

20.  Entitlement to service connection for a left leg disorder, to include as secondary to low back disorder.

21.  Entitlement to service connection for a right ankle/heel disorder, to include as secondary to low back disorder.

22.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to October 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal rating decisions promulgated in December 2009 and February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in May 2013.  The Veteran submitted evidence directly to the Board following this hearing accompanied by a waiver of initial agency of original jurisdiction (AOJ) review in accord with 38 C.F.R. § 20.1304(c) (2013).

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding the Veteran's dental, acid reflux, conjunctivitis, poor vision, hypertension, disability due to unsafe drinking water, right testicle, bilateral shoulder, left arm, left chest, bilateral leg, right ankle, and psychiatric disorder claims.  These claims are thus REMANDED to the AOJ.

As an additional matter, the Board notes that by a May 2013 statement the Veteran indicated he was seeking increased ratings for his service-connected onycholysis, eczema, and hearing loss.  However, the record available for the Board's review does not reflect these claims have been formally adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 


FINDINGS OF FACT

1.  At the May 2013 hearing, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that a withdrawal was requested regarding his appeal of the issue of service connection for high cholesterol.

2.  The record reflects the Veteran developed hemorrhoids while on active duty.

3.  The record reflects the Veteran dislocated his right little finger while on active duty, and has current residuals thereof.

4.  The record reflects the Veteran's sleep apnea had its onset in service.

5.  A positive PPD test is not a disability subject to service connection; there is no evidence that the Veteran experiences any current disability as a result of his in-service PPD test; and active tuberculosis did not manifest within three years of service discharge.

6.  The Veteran does not have a pulmonary disorder.

7.  The record reflects the Veteran's low back disorder had its onset while on active duty.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran on his claim of service connection for high cholesterol have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for a grant of service connection for hemorrhoids are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  The criteria for a grant of service connection for residuals of dislocated right little finger are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

4.  The criteria for a grant of service connection for sleep apnea are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

5.  The criteria for a grant of service connection for a positive PPD are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

6.  The criteria for a grant of service connection for pulmonary disease are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

7.  The criteria for a grant of service connection for a low back disorder are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Initially, the Board notes, as detailed below, that the Veteran has withdrawn his claim of service connection for high cholesterol.  Therefore, no discussion of the duties to notify or assist is required for that claim.

As to the Veteran's positive PPD and pulmonary disease claims, he was sent pre-adjudication notice as required by Pelegrini v. Principi, 18 Vet. App. 112 (2004), via letters dated in October 2008, December 2008, September 2009, and October 2009; these letters were sent prior to the December 2009 and February 2010 rating decisions that are the subject of this appeal.  These letters informed the Veteran of what was necessary to substantiate a service connection claim, what information and evidence he must submit, what information and evidence will be obtained by VA, as well as the information and evidenced used by VA to determine disability rating(s) and effective date(s) should service connection be established.

In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the May 2013 Board hearing.  Nothing indicates the Veteran has identified the existence of any relevant evidence that has not been obtained or requested with respect to these issues adjudicated by this decision.  Specifically, he has not identified outstanding evidence showing he has a current disability as a result of the in-service PPPD or pulmonary disease.  In fact, he indicated at his hearing there was no such evidence.  Although no VA examination was specifically accorded to the Veteran regarding these claims, the Board finds that no such development is required due to the lack of evidence showing a current disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006)(Which state there must be competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability, for an examination to be warranted).  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

With respect to the aforementioned May 2013 hearing, the Board is cognizant of the holding in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ accurately noted the current appellate claims, asked questions to clarify the Veteran's contentions, and summarized the criteria for a successful service connection claim.  Moreover, the Veteran, through his testimony and other statements of record, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of this hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In addition, the record reflects the Veteran has a medical background as his military occupational specialty (MOS) included field medical service technician and hospital corpsman.  This background must be taken into account when evaluating his own opinion regarding the diagnosis and etiology of his claimed disabilities.  See Goss v. Brown, 9 Vet. App. 109, 114-15 (1996); YT v. Brown, 9 Vet. App. 195, 201 (1996); and Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (All of which generally stand for the proposition that any health care professional is qualified to render a medical opinion.).  Nevertheless, in evaluating the probative value of his medical statements, the Board may look at factors such as the individual knowledge and skill in analyzing the medical data.  See Black v. Brown, 10 Vet. App. 297, 284 (1997).  The Board may also take the veteran's self-interest into account in assessing the weight to be accorded to his self-assessment.  See Pond v. West, 12 Vet, App. 341, 345 (1999) (Although the Board must take a physician-veteran's opinions into consideration, it may consider whether self-interest may be a factor in making such statements, even if the veteran himself is a health care professional); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (The Board may consider self interest in evaluating the testimony of claimants).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

General Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  Service connection may also be established for certain chronic diseases that are present to a compensable degree within the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309(a).  Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

I.  High Cholesterol

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew his appeal for the claim of service connection for high cholesterol at his May 2013 hearing.  Consequently, there remain no allegations of errors of fact or law for appellate consideration regarding this claim.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Hemorrhoids, Right Little Finger, Sleep Apnea and Low Back

The Veteran has contended, in essence, that he developed hemorrhoids, sleep apnea symptoms, and low back pain while on active duty.  He has also contended that he dislocated his right little finger while on active duty, and has not been able to bend it properly since that time.  

The service treatment records confirm he was treated for hemorrhoids and a dislocated right finger while on active duty.  Specifically, he was found to have external hemorrhoids on a May 2002 service examination.  Further, he was treated for right little finger dislocation in February 1987; and the Health Care Provider comments on a May 2008 Report of Medical Assessment diagnosed, in part, deformity of the right 5th finger secondary to dislocation.  In short, the Veteran was diagnosed with both disabilities prior to his separation from service.  

Similarly, the Veteran's service treatment records indicated he complained of recurrent back pain while on active duty.  For example, as part of a May 2002 Report of Medical Assessment, he reported injuring his back in 1980 while moving furniture which he self-treated with Motrin and rest.  He also reported that he fell while skiing in March 2001 and injured his back, and had been stiff and sore frequently since that time.  Further, his spouse submitted a lay statement in May 2013 attesting to his injuring his back in 2001 while skiing, and that he had complained many times since then of back pain.  She also reported that he had had painful arms, shoulders, ankle, legs, and right testicle beginning with that injury.  A lay statement from a fellow service-man, A.M., dated in November 2009 also attests to the Veteran developing low back and other problems as a result of the 2001 skiing accident.

Regarding the sleep apnea claim, the Board notes that there does not appear to be any specific mention of this condition in the service treatment records even though there is evidence of such in the post-service treatment records.  However, the Veteran testified that he essentially self-treated this condition as part of his duties as a medical technician/hospital corpsman.  His spouse also indicated in her May 2013 lay statement that his sleep apnea had been present since 1995.  

The Board finds that the Veteran and his spouse's contentions regarding his in- and post-service symptoms of hemorrhoids, right little finger, sleep apnea, appear competent and credible.  Such conditions do appear to be within the Veteran's capacity to observe based upon his background as a medical technician/hospital corpsman.  Complaints regarding hemorrhoids, the right little finger, and low back are also noted in the service treatment records themselves.  Further, post-service medical records show treatment for rectal bleeding, which indicates continued treatment for hemorrhoids.  There is also post-service evidence of both sleep apnea and a low back disorder.  

The Board acknowledges that the Veteran was accorded a VA spine examination in October 2009, which diagnosed intervertebral disc disease.  Although no opinion was expressed at that time regarding the etiology of this disability, the examiner did ultimately provide an opinion against the current disability being related to service in a January 2010 addendum.  However, the rationale provided in support of this opinion appears confusing, and does not appear to take into account the Veteran's own credible testimony of recurrent back problems since service or the supporting lay evidence.  Thus, the Board finds that this examination is not adequate to refute his competent and credible testimony of recurrent back problems since service.

In light of the aforementioned medical and lay evidence, and resolving all reasonable doubt in favor of the Veteran, the Board finds it is at least as likely as not the he currently has hemorrhoids, residuals of a right little finger dislocation, sleep apnea, and a low back disorder that had there onset during his active service.  Therefore, service connection is warranted for these disabilities.

Positive PPD and Pulmonary Disease

The Board acknowledges that service treatment records reflect the Veteran had a positive PPD test while on active duty.  However, this is not the same thing as a medical diagnosis of active tuberculosis.  A PPD test result is considered to be a laboratory finding used in exploring a possible diagnosis of tuberculosis.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1506, 1979 (32nd ed. 2012).  Service connection applies only to diseases and the residuals of injury, not symptoms or clinical findings found in laboratory test results.  See 38 C.F.R. §§ 4.1, 4.10; see also 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses such as hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities, and are not appropriate entities for the rating schedule).  Thus, service connection is not available based solely on a showing of a positive PPD.  Rather, the record must reflect this positive PPD test was evidence that the Veteran developed a chronic disability such as tuberculosis.

A thorough review of the evidence of record does not reflect the Veteran experiences any current disability as a result of his in-service PPD test; and active tuberculosis did not manifest within three years of service discharge.  See 38 C.F.R. §§ 3.307, 3.309.  For example, the Veteran's lungs and chest were clinically evaluated as normal on his May 2002 service examination.  He also indicated on a concurrent Report of Medical History that he did not have tuberculosis; asthma or breathing problems related to exercise, weather, pollens, etc.; shortness of breath; bronchitis; wheezing or problems with wheezing; or a chronic cough or a cough at night.  There is also no indication of any such disability in the post-service medical records.  Further, the Veteran himself acknowledged at his May 2013 hearing that because of the in-service positive PPD test he regularly gets a chest X-ray to see if anything has developed, but no disability has been found.  He also acknowledged that the pulmonary disease claim was related to this test.

In short, even though the Veteran did have an in-service positive PPD test, neither tuberculosis or any other chronic pulmonary disorder has been shown since that time; and the Veteran's own hearing testimony supports this finding.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim.  

The Board acknowledges that the Court held in McClain v. Nicholson, 21 Vet. App. 319 (2007) that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  In this case, however, the record does not reflect the Veteran has had tuberculosis or any other disability such as pulmonary disease at any time during the pendency of this case.  Inasmuch as there is no evidence of a current disability as a result of the in-service positive PPD test, or current pulmonary disease, the Board finds that the preponderance of the evidence is against these claims.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to these claims must be denied.


ORDER

The Veteran's appeal on the issue of service connection for high cholesterol is dismissed.

Service connection for hemorrhoids is granted.

Service connection for sleep apnea is granted.

Service connection for positive PPD is denied.

Service connection for pulmonary disease is denied.

Service connection for right little finger dislocation is granted.

Service connection for a low back disorder is granted.

REMAND

In this case, the Veteran has contended that he has recurrent pain in the right testicle, both shoulders, left chest, left arm, both legs, and right ankle/heel either secondary to the low back disorder itself or from the injuries sustained in the skiing accident.  As such, these claims are inextricably intertwined.

For the reasons stated above, the Board has determined that service connection is warranted for a low back disorder.  The Board notes that the October 2009 VA spine examination did not evaluate the Veteran's contentions that he experienced pain in the right testicle, both shoulders, left chest, left arm, both legs, and/or right heel/ankle secondary to the low back disorder.  Further, despite the Veteran's complaints of pain, these claims were denied below due to no evidence of current disability in the post-service medical records.  This is consistent, in part, with the fact that the Court has previously held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  However, the Veteran has continued to complain of such pain, and has provided supporting lay evidence of these complaints.  Moreover, the Board reiterates that his contentions of secondary service connection reflect these claims are inextricably intertwined with the low back disorder.  As such, a new VA examination is necessary to evaluate the claims of secondary service connection.

With respect to the Veteran's hypertension claim, he has essentially contended that he had elevated blood pressure readings during service which ultimately resulted in his current diagnosis of hypertension.  For VA purposes, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  

The Veteran was accorded a VA examination of his hypertension claim in October 2009, at which time the examiner stated the hypertension commenced in service and that the Veteran was first officially diagnosed in 2000.  Clarification was requested from the examiner because the RO could not find an official diagnosis of hypertension in 2000.  In the January 2010 addendum, the examiner identified various blood pressure readings he indicated occurred during active service and supported the positive etiology opinion, but these readings were from December 2005 or later.  Inasmuch as these readings were all post-service, the RO denied the claim.  However, the RO did not seek clarification as to whether there were any elevated blood pressure readings documented in the service treatment records which would indicate that hypertension did develop during as contended by the Veteran.  Therefore, this examination is not adequate for resolution of the hypertension claim, and a remand is required in order to accord the Veteran an adequate examination thereof.  See Barr, supra; Colvin, supra.

With regard to the conjunctivitis and poor vision claim, that vision loss - a refractive error of the eye - is one of the specific conditions that VA does not grant service connection for, as it is not considered a disability for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  Such a condition is part of a life-long defect, and is normally a static condition which is incapable of improvement or deterioration. See VAOGCPREC 67-90 (1990).  Thus, the issue is whether the Veteran has an acquired disability of the eye other than refractive error that is etiologically linked to his active service.

The Veteran has contended that he developed various disabilities, such as conjunctivitis and poor vision, as a result of drinking contaminated water while stationed at Camp Lejeune.  His service personnel records confirm he was stationed at Camp Lejeune from 1980 to 1982.  In recent years, the United States Navy and VA have acknowledged that persons residing or working at the Camp Lejeune from 1957 to 1987 were potentially exposed to contaminants present in the base water supply.  The contaminants were the solvents perchloroethylene, tetrachloroethylene, and trichloroethylene, and are believed to have entered the base water supply after emerging from an off-base dry cleaning firm and leaking underground storage tanks.  The United States Environmental Protection Agency has characterized trichloroethylene as carcinogenic to humans.  VA Health Care Fact Sheet 16-9, published in November 2008, indicated that it was not clear that persons at the base were exposed to the chemicals at levels that would cause health problems.  In a January 2012 Fact Sheet, it was noted that there are many unanswered questions as to the extent of the contamination of the water, the level of exposure of persons on the base, and the likelihood that exposure was great enough to result in particular diseases.  VA has encouraged veterans to file claims for any VA disability compensation for any injury or illness the Veteran believes is related to their service, including service at Camp Lejeune.  VA is handling disability claims based on exposure to contaminated water at Camp Lejeune on a case-by-case basis.

The Veteran's service treatment records also confirm he was treated for viral conjunctivitis in September 1997.  However, the October 2009 VA eye examination did not diagnose conjunctivitis.  Rather, the Veteran was diagnosed with bilateral pingueculaes and meibomiantis, both of which the examiner opined were unrelated to the in-service conjunctivitis.  Other diagnoses included refractive error, hyperopia with presbyopia.  Nevertheless, the Veteran has contended and submitted additional medical records which indicate he has also been diagnosed with cataracts.  Further, it does not appear the examiner addressed the Veteran's contentions of consuming contaminated drinking water while at Camp Lejeune.  Therefore, the Board must find this examination to be inadequate, and that a remand is necessary for a new examination.  See Barr, supra; Colvin, supra.

Regarding the acid reflux claim, the Board notes that there does not appear to be any specific mention of either condition in the service treatment records even though there is evidence of such in the post-service treatment records.  However, as with his sleep apnea, the Veteran testified that he essentially self-treated these conditions as part of his duties as a medical technician/hospital corpsman.  His spouse also indicated in her May 2013 lay statement that his acid reflux had been present since 2001.  Nevertheless, such symptoms can be attributed to various conditions, and not just acid reflux.  Therefore, an examination is required to clarify the nature and etiology of the claimed disability.

In regard to the dental disorder claim, service connection for treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, or periodontal disease will be considered solely for the purpose of establishing eligibility for outpatient dental treatment.  38 C.F.R. § 3.381(a).  Service connection for compensation purposes is not available for a dental condition other than for injuries sustained as a result of dental trauma.  Dental treatment of teeth, even extractions, during service does not constitute dental trauma.  VAOPGCPREC 5-97 (1997), 62 Fed. Reg. 15,566 (1997). 

The rating activity will consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in the line of duty during active service.  When applicable, the rating activity will determine whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war.  38 C.F.R. § 3.381(a), (b).

In this case, the Veteran did indicate he had receding gums at the time of the May 2002 Report of Medical Assessment.  He also testified that he believed his front tooth was dead as a result of being punched in the mouth while on active duty.  Although the Board finds his testimony regarding the in-service dental trauma to be credible, it is not clear from the evidence of record whether he has a current dental disorder.  Therefore, an examination is required to resolve this matter.

Finally, in regard to the psychiatric disorder claim, the Board observes that in addition to the general rules of service connection noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

In this case, the Veteran has contended, in part, that he has PTSD due to an in-service sexual assault.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) recently observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the Court erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence' " in personal-assault cases).  

Further, the provisions of 38 C.F.R. § 3.304(f)(5) states the following:

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a post-traumatic stress disorder claim that is based on in- service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

In this case, the Veteran's testimony of the in-service assault appears credible.  Further, his spouse reported in the May 2013 statement that he exhibited symptoms such as inappropriate anger/outbursts since at least 1990.  Consequently, the Board concludes that a VA examination and opinion is required regarding this claim.

The Board also reiterates that the Veteran was stationed at Camp Lejeune from 1980 to 1982, and has contended he has various disabilities due to drinking contaminated water at that time.  The Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, provides that a veteran who served on active duty in the Armed Forces at Camp Lejeune, North Carolina, for not fewer than 30 days during the period beginning on January 1, 1957, and ending on December 31, 1987, is eligible for hospital care and medical services for "neurobehavioral effects" due to contaminated water there.  Consequently, the examiner should also address whether this had any effect on the Veteran's current psychiatric disorder.

The Board further notes that VA Fast Letter 11-03, revised January 28, 2013, sets forth guidance for a VA agency of original jurisdiction as to the processing of claim in which it is alleged that disability is due to contaminated drinking water at Camp Lejeune.  Inasmuch as this Letter was promulgated after these claims were last adjudicated below, its provisions are followed.

Accordingly, the case is REMANDED for the following action:

1.  Follow all current development procedures for the development of the claim in light of the contention that the Veteran's conditions are due to contaminated drinking water at Camp Lejeune, to include but not limited to VA Fast Letter 11-03, revised January 28, 2013.

2.  Obtain the names and addresses of all medical care providers who have treated the Veteran for his teeth, acid reflux, conjunctivitis, poor vision, hypertension, right testicle, bilateral shoulder, left arm, left chest, bilateral leg, right ankle, and psychiatric disorder since November 2008.  After securing any necessary release, obtain those records not on file.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptomatology of his teeth, acid reflux, eyes, hypertension, right testicle, shoulders, left arm, left chest, legs, right ankle, and psychiatric disorder.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the nature and etiology of the disabilities claimed as secondary to the now service-connected low back disorder.  The claims folder should be made available to the examiner for review before the examination.

Following evaluation of the Veteran, the examiner should indicate whether the Veteran currently has any disability manifested by pain in the right testicle, either shoulder, left arm, left chest, either leg, and/or right ankle.  For any such disability found to be present, the examiner should express an opinion as to whether it is at least as likely as not it was incurred in or otherwise the result of the Veteran's active service to include the 2001 skiing accident.  

If the examiner concludes any such disability is not directly related to service, then the examiner should express an opinion as to whether it is at least as likely as not it was caused or aggravated by the low back disorder.  By aggravation, the Board means a permanent increase in severity that is beyond natural progression.

A complete rationale for any opinion expressed must be provided. An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  The Veteran should also be accorded examinations by appropriately qualified clinicians to evaluate his teeth, acid reflux, conjunctivitis/poor vision, and hypertension claims.  The claims folder should be made available to the respective examiners for review before these examinations.

The respective examiners should express an opinion as to whether it is at least as likely as not that the disability found to be present was incurred in or otherwise the result of the Veteran's active service.  The examiners should be aware that the Veteran's account of his in-service symptomatology, to include being punched in the mouth, has been found credible by the Board; and his contention of having consumed contaminated water while stationed at Camp Lejeune from 1980 to 1982.

A complete rationale for any opinion expressed must be provided.  If the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

6.  The Veteran should be accorded an examination regarding his psychiatric disorder claim.  The claims folder should be made available to the examiner for review before the examination.

Following evaluation of the Veteran, the examiner should specifically indicate whether the Veteran satisfied the criteria for a diagnosis of PTSD.  For any acquired psychiatric disorder found to be present, the examiner should express an opinion as to whether it is at least as likely as not that it was incurred in or otherwise the result of active service, to include the Veteran's credible account of an in-service personal assault.  The examiner must also discuss whether it is at least as likely as not that the Veteran's psychiatric disability is related to exposure to contaminated water at Camp Lejeune; a discussion of whether he has neurobehavioral effects due to his Camp Lejeune exposure must be included.

A complete rationale for any opinion expressed must be provided.  If the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

7.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the June 2011 SOC, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


